Exhibit 10.6

Warrant Certificate

THIS SECURITY AND THE SECURITIES INTO WHICH IT IS EXERCISABLE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (2) PURSUANT TO RULE 144 PROMULGATED UNDER
THE SECURITIES ACT, (3) TO THE COMPANY, (4) TO AN AFFILIATE OF THE INITIAL
HOLDER OF THIS SECURITY, (5) IN CONNECTION WITH A PLEDGE OR (6) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE AND FEDERAL SECURITIES LAWS AS SHALL BE EVIDENCED (IN THE CASE
OF (6) ONLY) BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT UPON
THE COMPANY’S REQUEST.

WARRANT CERTIFICATE

 

Number of Warrant Shares: 8,655,804    Warrant No. 1

Original Issue Date: February 16, 2017

COMMON STOCK PURCHASE WARRANT

IMMUNOMEDICS, INC.

(A corporation existing under the laws of the State of Delaware)

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, Seattle Genetics, Inc. (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
including, without limitation, the limitations on the exercisability of the
Warrant set forth in Section 2(c)(i)(B) hereof, and in the Warrant Agreement
between the Company and the Warrant Agent (as defined below) (as may be amended
from time to time, the “Warrant Agreement”), at any time on or after the
Original Issue Date and at or prior to 5:00 p.m. (New York time) on February 10,
2020 (the “Expiry Time”) but not thereafter, to subscribe for and purchase from
Immunomedics, Inc., a Delaware corporation (the “Company”), up to 8,655,804
shares (the “Warrant Shares”) of common stock, par value $0.01 per share, of the
Company (the “Common Stock”), subject to adjustment as provided herein. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b). This Warrant is being issued
pursuant to that certain Stock Purchase Agreement, dated as of February 10,
2017, by and between the Company and Seattle Genetics, Inc., a Delaware
corporation (the “Purchaser”), (this Warrant, together with any other warrants
issued pursuant to the Warrant Agreement or following the partial exercise,
transfer, exchange or replacement of this Warrant or such warrants,
collectively, the “Warrants”). The Company and the Purchaser have also entered
into that certain Registration Rights Agreement, dated as of February 10, 2017,
whereunder, among other things, the Company has

 

1



--------------------------------------------------------------------------------

agreed to file a registration statement on Form S-3 (the
“Registration Statement”) with respect to all of the Warrant Shares on or before
June 10, 2017, have such Registration Statement declared effective on or before
August 9, 2017 and keep such Registration Statement continuously effective until
the date by which all of the Warrant Shares and certain other registrable
securities covered by such Registration Statement have been sold.

1. Definitions.

(a) As used herein:

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ii) The “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national securities exchange or trading market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the principal national securities exchange on which the Common Stock is then
listed or quoted as reported by Bloomberg Finance L.P. (or other reliable
source) based on a trading day from 9:30 a.m. Eastern Time (or such other time
as the trading market publicly announces is the official open of trading) to
4:02 p.m. Eastern Time (or such other time as the trading market publicly
announces is the official close of trading); (b) the volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board or (c) if the Common Stock is not then listed or quoted on
the OTC Bulletin Board and if prices for the Common Stock are then reported in
the “Pink Sheets” published by the Pink Sheets, LLC (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors.

(b) All capitalized terms used in this Warrant which are defined in the Warrant
Agreement and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.

2. Exercise.

(a) Exercise of Warrant.

(i) Exercise of the purchase rights represented by this Warrant may be made,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, including, without limitation, the limitations on the
exercisability of the Warrant set forth in Section 2(c)(i)(B) hereof, in whole
or in part, at any time or times on or after the Original Issue Date and on or
before the Expiry Time by delivery to the Company (with a copy to the office of
Broadridge Corporate Issuer Solutions, Inc. (the “Warrant Agent”) designated for
such purpose or to the office of one of its agents as may be designated by the
Warrant Agent from time to time) a properly completed and duly

 

2



--------------------------------------------------------------------------------

executed copy (by fax, email or otherwise) of the notice of exercise (the
“Notice of Exercise”) annexed hereto and this original Warrant. Within two
(2) trading days following delivery of the Notice of Exercise and this original
Warrant, the Holder shall make payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) by certified
check drawn on a United States bank or by bank wire transfer in immediately
available funds (the date of the later of receipt of the Notice of Exercise and
receipt of such payment, the “Exercise Date”). Execution and delivery of the
Notice of Exercise with respect to less than all of the Warrant Shares shall
have the same effect as cancellation of the original Warrant and issuance of a
new Warrant evidencing the right to purchase the remaining number of Warrant
Shares. The Company shall deliver an instruction letter and copy of the Notice
of Exercise to the Warrant Agent upon receipt of the Notice of Exercise and this
original Warrant Certificate, directing the Warrant Agent to comply with the
terms of the Notice of Exercise and this Section 2(a); provided however that the
Warrant Agent shall not issue Warrant Shares until it has received written
confirmation from the Company that the Company has received payment of the
Aggregate Exercise Price.

(ii) On or before the third (3rd) trading day following the date on which the
Company has received the Notice of Exercise and this original Warrant
Certificate, if applicable, but in no event less than one (1) trading day after
the Exercise Date (the “Warrant Share Delivery Date”), the Company shall cause
the Warrant Agent to (A) provided that the Warrant Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant Shares
to which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
system, or (B) if the Warrant Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and dispatch by overnight courier
to the address as specified in the Notice of Exercise, a certificate, registered
in the Company’s share register in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise; provided that the Warrant Agent shall have no duties with respect
to the issuance of Warrant Shares unless and until it has received the
instruction letter from the Company pursuant to the preceding sentence. Upon
receipt by the Company of the duly executed Notice of Exercise and this original
Warrant Certificate, if applicable, the Holder shall be deemed to have exercised
this Warrant as specified in the Notice of Exercise for purposes of Regulation
SHO promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). On the Exercise Date, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
In the case of a dispute between the Company and the Holder as to the
calculation of the Exercise Price or the number of Warrant Shares issuable
hereunder (including, without limitation, the calculation of any adjustment
pursuant to Section 3 below) in connection with the exercise of this Warrant,
the Company shall notify the Warrant Agent in writing as to the number of
Warrant Shares that are not disputed and upon receipt of such notice, the
Warrant Agent shall

 

3



--------------------------------------------------------------------------------

issue to the Holder the number of Warrant Shares that are not disputed and the
Company shall submit the disputed calculations to a certified public accounting
firm of national reputation (other than the Company’s regularly retained
accountants) within three (3) trading days following the Company’s receipt of
the Notice of Exercise. The Company shall request such accountant to calculate
the Exercise Price and/or the number of Warrant Shares issuable hereunder and to
notify the Company and the Holder of the results in writing no less than three
(3) trading days following the day on which such accountant received the
disputed calculations. Such accountant’s calculation shall be deemed conclusive
absent manifest error. The fees of any such accountant shall be borne by the
party whose calculations were most at variance with those of such accountant.
Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Warrant Shares available hereunder shall have the effect of
lowering the number of Warrant Shares purchasable upon exercise of this Warrant
in an amount equal to the applicable number of Warrant Shares purchased. In the
case of a partial exercise of this Warrant, the Holder shall be entitled to
exercise all or any portion of such new warrant at any time following the time
at which this Warrant is exercised, regardless of whether the Warrant Agent has
actually issued such new warrant to the Holder. The Company shall deliver any
objection to any Notice of Exercise as promptly as practicable. If the exercise
of this Warrant is not deemed to have occurred until after the Expiry Time, the
exercise thereof will be null and void and any funds delivered to the Company
will be returned to the Holder. In no event will interest accrue on funds
deposited with the Company in respect of an exercise or attempted exercise of
this Warrant. The validity of any exercise of this Warrant for purposes of this
paragraph will be determined by the Warrant Agent in its sole discretion and
such determination will be final and binding upon the Holder and the Company.

The Company may not call or redeem any portion of this Warrant without the prior
written consent of the Holder.

(b) Exercise Price. The exercise price for the Common Stock under this Warrant
shall be $4.90 per share, subject to adjustment hereunder (the “Exercise
Price”).

(c) Mechanics of Exercise.

(i) Authorization and Reservation of Warrant Shares. The Company covenants and
agrees that it will use its reasonable best efforts to cause to be reserved and
kept available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants. The Company
covenants and agrees that, from February 16, 2017 until the earliest to occur of
(x) the exercise in full of the Warrants and (y) the Expiry Time:

A. any shares of Common Stock authorized for issuance by the Company, but not
reserved for issuance as of February 10, 2017, shall first be reserved for
issuance for purposes of permitting the exercise of the Warrants in full, up to
such amount necessary to permit the exercise of the Warrants in full; and

 

4



--------------------------------------------------------------------------------

B. at any time there is not a sufficient number of authorized and unissued
shares of Common Stock to permit the exercise of the Warrants in full, the
Company may not issue or reserve for issuance shares of Common Stock for any
purpose other than for the exercise of the Warrants in full (unless such shares
are reserved for issuance as of February 10, 2017, in which case they may be
issued in accordance with the terms of any equity compensation plan or other
agreement pursuant to which they are being reserved).

The Holder acknowledges that, as of the date of the Warrant Agreement, there are
not sufficient shares of Common Stock reserved for the issuance of the Warrants
in full and the Warrants may only be exercised at any time up to the then
available shares of Common Stock reserved for the exercise of the Warrants.

(ii) Delivery of Warrant Shares Upon Exercise. The Company shall cause the
Warrant Agent to issue shares purchased hereunder in electronic book entry form
to the account of the Holder or, upon request of the Holder, the Warrant Agent
shall transmit certificates for such shares to the Holder by physical delivery
to the address specified by the Holder in the Notice of Exercise, in either
case, by the Warrant Share Delivery Date; provided, however, that if the Holder
shall request physical delivery of certificates representing the Warrant Shares,
there shall be no requirement to deliver such certificates on or prior to the
Warrant Share Delivery Date. The Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the Exercise Date irrespective of the date such Warrant Shares
are credited in book entry to the Holder’s account. If all or any part of this
Warrant is exercised for cash at a time when the Registration Statement (or any
subsequent registration statement applicable to issuance of the Warrant Shares)
is not then effective and if a restricted securities legend is required under
applicable securities laws, such Warrant Shares shall include the following
legend:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED EXCEPT (1) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (2) PURSUANT TO
RULE 144 PROMULGATED UNDER THE SECURITIES ACT, (3) TO THE COMPANY, (4) TO AN
AFFILIATE OF THE INITIAL HOLDER OF THIS SECURITY, (5) IN CONNECTION WITH A
PLEDGE OR (6) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS AS SHALL BE
EVIDENCED (IN THE CASE OF (6) ONLY) BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT UPON THE COMPANY’S REQUEST.

 

5



--------------------------------------------------------------------------------

(iii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Warrant Agent shall, at the request of the Holder and
upon surrender of this Warrant, promptly deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

(iv) Rescission Rights. If the Company fails to cause the Warrant Agent to
transmit to the Holder the applicable Warrant Shares in accordance with the
provisions of Section 2(c)(ii) above pursuant to an exercise on or before the
applicable Warrant Share Delivery Date, if required, then the Holder will have
the right to rescind such exercise prior to delivery of the applicable Warrant
Shares, exercisable upon delivery of written notice to the Company.

(v) Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. If the Company shall fail for any reason or for no reason to cause the
Warrant Agent to issue to the Holder by the Warrant Share Delivery Date in
compliance with the terms of Section 2(a)(ii) and Section 2(c)(ii), the number
of shares of Common Stock to which the Holder is entitled and register such
shares of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such trading day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall (in
addition to being in breach of this Agreement), within three (3) trading days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the VWAP on the date of receipt of the
Notice of Exercise. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to cause the Warrant Agent to timely deliver
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof; provided, however, that if a Holder elects to be provided remedies
specified in this Section 2(c)(v) and the Company provides such remedies in
accordance with this Section 2(c)(v), such remedies shall be the sole and
exclusive remedies for such Holder with respect to the applicable failure to
deliver Warrant Shares.

(vi) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Warrant Agent shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.

 

6



--------------------------------------------------------------------------------

(vii) Charges, Taxes and Expenses. The issuance of Warrant Shares in book entry
form shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of such issuance, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in book entry form in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event that Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

(viii) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

3. Certain Adjustments.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction, of which the numerator shall be the number of shares
of Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted in an
inverse manner (e.g., an increase in the Exercise Price shall result in a
decrease in the number of shares of Common Stock), such that the Aggregate
Exercise Price of this Warrant shall remain unchanged. In the event that any
adjustment of the Exercise Price required herein results in a fraction of a
cent, the Exercise Price shall be rounded down to the nearest one hundredth of a
cent. Any adjustment made pursuant to this Section 3(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of its Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of shares of Common Stock covered by Section 3(a)), (iii) rights or warrants to
subscribe for or purchase any security of the Company or (iv) any other asset
(including cash) (in each case, “Distributed Property”), then,

 

7



--------------------------------------------------------------------------------

upon any exercise of this Warrant that occurs after the record date fixed for
determination of stockholders entitled to receive such distribution, the Holder
shall be entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise, the Distributed Property that such Holder would
have been entitled to receive in respect of such number of Warrant Shares
(without regard to any limitations on exercise hereof) had the Holder been the
record holder of such Warrant Shares immediately prior to such record date.

(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person
in which the Company is not the surviving entity or the stockholders of the
Company immediately prior to such merger or consolidation do not own, directly
or indirectly, a majority of the outstanding voting securities of the surviving
entity or the parent entity of such surviving entity, (ii) the Company, directly
or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and such
offer has been accepted by the holders of a majority of the outstanding Common
Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of the Common
Stock covered by Section 3(a) above), or (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding Common Stock (not including any Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each, a “Fundamental
Transaction”), then, this Warrant shall remain outstanding according to its
terms except that, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock or other equity
securities of the successor or acquiring corporation or of the Company, if it is
the surviving corporation, and any additional consideration receivable upon or
as a result of such Fundamental Transaction by a holder of a share of Common
Stock immediately prior to such Fundamental Transaction (the “Alternate
Consideration”). In the event of any partial exercise of this Warrant, the
Holder shall receive a fraction of such Alternate Consideration equal to the
fraction of this Warrant being exercised by the Holder. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 3(c) and insuring that this Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent

 

8



--------------------------------------------------------------------------------

transaction analogous to a Fundamental Transaction. Notwithstanding the
foregoing, in the event of a Fundamental Transaction, at the request of the
Holder delivered before the 90th day after such Fundamental Transaction, the
Company (or the Successor Entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five trading days after such request (or, if later,
on the effective date of the Fundamental Transaction), cash in an amount equal
to the Black Scholes Value of the remaining unexercised portion of this Warrant
on the date of such Fundamental Transaction. As used herein, (1) “Black Scholes
Value” means the value of the unexercised portion of this Warrant remaining on
the date of the Holder’s request, which value is calculated using the Black
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
Professional utilizing (i) an underlying price per share equal to the sum of the
price per share being offered in cash in the applicable Fundamental Transaction
(if any) plus the value of the non-cash consideration being offered in the
applicable Fundamental Transaction (if any), (ii) a strike price equal to the
Exercise Price in effect on the date of the Holder’s request, (iii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Expiry Time and (iv) an expected volatility equal to the
lesser of 125% and the 60-day volatility obtained from the HVT function on
Bloomberg Professional as of the trading day immediately following the public
announcement of the applicable Fundamental Transaction; (2) “Successor Entity”
means the Person (or, if so elected by the Holder, the Parent Entity (as defined
below)) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into; (3) “Eligible Market”
means the NYSE MKT, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market or the New York Stock Exchange (or any successors to
any of the foregoing); and (4) “Parent Entity” of a Person means an entity that,
directly or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

(d) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(e) Notice to the Holder.

(i) Notice of Adjustments. Whenever the Exercise Price, number of Warrant Shares
or other property issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver, by facsimile or email, to
the Holder a notice setting forth the effects of such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

 

9



--------------------------------------------------------------------------------

(ii) Notice to Allow Exercise by the Holder. If, after the Original Issue Date,
(A) the Company shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock; (C) the Company shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any Fundamental Transaction; or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be delivered to the
Holder, at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, in each case that such information
shall be made known to the public through a press release, filing with the
Commission, or other public announcement prior to or in conjunction with such
notice being provided to the Holder, and provided further that the failure to
deliver such notice or any defect therein or in the delivery thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the ten (10)-day
period commencing on the date of such notice to the effective date of the event
triggering such notice.

(f) Adjustments. In the event that at any time, as a result of an adjustment
made pursuant to this Section 3, the Holder shall, upon exercise of this
Warrant, become entitled to receive securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 3. Any adjustment made herein that results in a decrease in the
Exercise Price shall also effect a proportional increase in the number of shares
of Common Stock into which this Warrant is exercisable.

4. (Intentionally omitted)

5. Miscellaneous.

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the Aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

(b) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

10



--------------------------------------------------------------------------------

(c) Non-Impairment. Except and to the extent as waived or consented to by the
Holder, the Company hereby covenants to not by any action, including, without
limitation, amending its certificate of incorporation, by-laws or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Share above the Exercise Price then in effect, (b) take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable Warrant Shares upon the
exercise of this Warrant and (c) use commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof, as may be, necessary to enable the Company to
perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

(d) Governing Law; Jurisdiction. This Warrant shall be governed by and construed
under the laws of the State of New York in all respects as such laws are applied
to agreements among New York residents entered into and to be performed entirely
within New York, without reference to conflicts of laws or principles thereof.
The parties agree that any action brought by either party under or in relation
to this Warrant, including without limitation to interpret or enforce any
provision of this Warrant, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the City of New York, borough of Manhattan, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court. Each of
the Company, the Warrant Agent and the Holders hereby waives all rights to a
trial by jury.

(e) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Expiry Time.
If the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

11



--------------------------------------------------------------------------------

(f) Notices. The Company shall provide (or cause the Warrant Agent to provide)
the Holder with prompt written notice of all actions taken pursuant to this
Warrant (with copies to the Purchaser, so long as the Purchaser holds any
Warrants). Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in writing, (w) if
delivered by first-class registered or certified mail domestic, three
(3) trading days after so mailed, (x) if delivered by nationally recognized
overnight carrier, one (1) trading day after so mailed, (y) if delivered by
International Federal Express, two (2) trading days after so mailed and (z) if
delivered by facsimile, upon electronic confirmation of receipt, or e-mail
attachment, upon delivery, and will be delivered and addressed as follows:

 

  (i) if to the Company, to:

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Attention:    Michael R. Garone, Vice President, Finance, and Chief

                    Financial Officer

Facsimile:   (973) 605-8282

Email:         mgarone@Immunomedics.com

With copies to (which shall not constitute notice):

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Attention:    Andrew P. Gilbert, Esq.

Facsimile:   (973) 520-2553

Email:         andrew.gilbert@dlapiper.com

 

  (ii) if to the Warrant Agent, to:

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch Street, Suite 1300

Philadelphia, Pennsylvania 19103

Attention:     David Dugas

Email:          david.dugas@broadridge.com

 

  (iii) if to the Holder, at the address of the Holder appearing on the Warrant
Register.

 

  (iv) If to the Purchaser, to:

Seattle Genetics, Inc.

21823 - 30th Drive S.E.

Bothell, Washington 98021

Attention:    General Counsel

Facsimile:    (425) 527-4107

Email:          legal@seagen.com

 

12



--------------------------------------------------------------------------------

With copies to (which shall not constitute notice):

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:    Krishna Veeraraghavan, Esq.

                    Ari B. Blaut, Esq.

Facsimile:   (212) 558-3588

Email:         veeraraghavank@sullcrom.com blauta@sullcrom.com

Notwithstanding anything else in this Agreement, any notice or other document
received after 5:00 p.m. (New York time) on a trading day shall be deemed to
have been received on the next succeeding trading day.

(g) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(h) Remedies. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available or granted by law, including recovery
of damages. Each of the parties hereto will be entitled to specific performance
of its rights under this Warrant. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Holder and
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach or threatened breach by it of the provisions of
this Warrant and hereby agrees to waive and not to assert the defense in any
action for specific performance that a remedy at law would be adequate including
making a showing of economic loss and the posting of a bond or other security.

(i) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of any Holder from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

(j) Amendment. Except as otherwise provided herein, the provisions of the
Warrants may be amended and the Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, if the Company
has obtained the written consent of the Holders representing no less than 67% of
the Warrant Shares obtainable upon exercise of the Warrants then outstanding;
provided, however, that no modification of the terms (including but not limited
to the adjustments described in Section 3) upon which the Warrants are
exercisable or reducing the percentage required for consent to modification of
the Warrants may be made without the consent of the holder of each outstanding
Warrant affected thereby.

 

13



--------------------------------------------------------------------------------

(k) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(l) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

IMMUNOMEDICS, INC. By:  

/s/ Michael R. Garone

Name:   Michael R. Garone Title:   Vice President, Finance and Chief   Financial
Officer

Countersigned:

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC. By:  

/s/ Laura Skorny

Name:   Laura Skorny Title:   Supervisor, Operations



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: IMMUNOMEDICS, INC.

(1) The undersigned hereby elects to purchase Warrant Shares of the Company
pursuant to the terms of Warrant No.                     , and tenders herewith
payment of the Exercise Price per Warrant Share in full in lawful money of the
United Sates, together with all applicable transfer taxes, if any.

(2) Please cause the Warrant Shares to be issued in:

☐ book entry form

☐ certificated form

in the name of the undersigned or in such other name as is specified below:

                                                                      

The Warrant Shares shall be delivered to the following:

                                                                      

                                                                      

                                                                      

Name of Investing Entity:

                                                                    
                                     

Signature of Authorized Signatory of Investing Entity:

                                                                      

Name of Authorized Signatory:

                                                                    
                         

Title of Authorized Signatory:

                                                                    
                         

Date:                                          
                                                    



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the Warrant No. (the “Warrant”) and all rights evidenced
thereby are hereby assigned as to [all of the]                      Warrant
Shares, to:

                                                                      

whose address is:

 

                                                                      

                                                                      

                                                                      

Dated:                     ,

Holder’s Signature:                                       
                                     

Holder’s Address:                                       
                                         

Signature Guaranteed:                                          
                               

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.